Citation Nr: 0425690	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  98-13 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  The veteran died in December 1997.  The 
appellant is the veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 1999 and in December 2000, the Board remanded the 
case.  Subsequently, the Board obtained evidence pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2), a regulation 
that was later invalidated by the Court.  

In a May 2003 decision, the Board denied claims of 
entitlement to service connection for the cause of the 
veteran's death and for entitlement to Dependents' 
Educational Assistance under Chapter 35 of Title 38, United 
States Code.  In that decision, the Board referred the issue 
of entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 to the RO for appropriate action.  

In November 2003 the Board issued a decision that vacated its 
prior, May 2003, decision.  In November 2003, the Board then 
remanded the issues for further development.  The Board notes 
that the RO has not adjudicated the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318.  This is again referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran died in December 1997 at the age of 65, of 
congestive heart failure. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

3.  Cardiovascular-renal disease, including hypertension, was 
not manifested during service or until many years thereafter.

4.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2003).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim and redefines VA's duty to assist.  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA requires VA to notify the claimant and his 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, which is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and her representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  That Act provides that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, P.L. 108- __ ,Section 
701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate her claims.  She was provided with a 
copy of the pertinent rating actions, a statement of the case 
(SOC) and supplemental statement of the cases ( SSOCs).  
These documents, collectively, provide notice of the laws and 
governing regulations, as well as the reasons for the 
determination made regarding her claims, and the evidence 
that has been received in this regard.  In May 2001, March 
2003 and in March 2004, the RO sent notice letters to the 
appellant concerning the evidence necessary to support the 
claims and she was informed what evidence the VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board is satisfied that the appellant has been informed 
of her rights, of VA's obligation under the VCAA, of what 
evidence is needed to establish her claims, and of all 
required notice concerning the division of responsibility for 
submitting that evidence.  

The RO has obtained the records identified by the appellant 
and these are now on file.  Also, VA medical opinions have 
been obtained.  The record discloses that VA has met its duty 
to assist in obtaining evidence necessary to substantiate the 
claims.  

The Board notes that the VCAA notice letter was mailed to the 
appellant subsequent to the appealed rating decision, which 
is in violation of the VCAA, and the appellant may not 
clearly have been informed of the need to submit any evidence 
in her possession pertinent to his claim, as required by 
38 C.F.R. § 3.159.  In the instant case, however these errors 
are harmless.  In this regard, the Board notes that the 
appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to her case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no unfair prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The official death certificate that reflects that the veteran 
died on December [redacted], 1997, at age 65.  The immediate cause of 
death was congestive heart failure.  No contributing or 
underlying cause was reported.  The approximate interval 
between onset and death was not reported.  No autopsy was 
performed.  At the time of the veteran's death, service 
connection was not in effect for any disorder.

The majority of the veteran's service medical records (SMRs) 
are not available and were apparently destroyed in the fire 
at the National Personnel Record Center in July 1973.  The 
United States Court of Appeals for Veterans Claims (Court), 
in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), held that the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
"heightened" where the service medical records are presumed 
destroyed.

The veteran's separation examination report is of record.  At 
that time, no cardiovascular disease was noted.  The 
veteran's blood pressure reading was reported to be 140/90.  
His pulse rate was 120.  It was remarked that the pulse rate 
was high and the veteran refused a recheck.  A chest x-ray 
was negative.

The appellant submitted a notice of disagreement (NOD) in 
July 1998, specifying that she intended to appeal for service 
connection for the cause of the veteran's death.  In her 
substantive appeal, the appellant asserted that the veteran 
had elevated blood pressure readings in service, which 
continued for the remainder of his life, and that high blood 
pressure directly caused death or caused the fatal heart 
condition.  

Of record are private medical records covering a period of 
treatment for various disorders from 1991 until 1997.  These 
records show that the veteran was hospitalized in June 1991 
for complaints of dyspnea, which had been present for 4 
weeks.  A 30-year history of hypertension was noted.  
Congestive heart failure had been found recently.  X-rays 
showed both the left ventricle and the left auricle to be 
dilated.  It was remarked that the veteran's congestive heart 
failure had an unknown etiology, but suspected due to 
hypertensive cardiovascular disease due to the known history 
of hypertension.  The diagnoses included acute congestive 
heart failure, coronary artery disease, cardiomyopathy, 
hypocalcemia, and hypertension.  Subsequently he continued to 
receive treatment for his cardiovascular disability.  He 
underwent a cardiac consultation in December 1997 for his 
congestive heart failure.  Later in December 1997 the 
appellant call and informed the veteran's physician that that 
the veteran had passed away at home.

In February 2003, a VA physician reviewed the records in the 
veteran's claims file.   At that time the physician opined 
that the blood pressure reading of 140/90 shown on the 
December 1954 separation examination report was an 
"isolated" reading and there was no evidence of 
hypertension during service.  The physician's diagnosis was 
dilated cardiomyopathy of unknown cause.

In June 2004, the physician who offered an opinion in 
February 2003 again reviewed the veteran's records.  The 
physician opined that the cardiovascular disorder which 
caused the veteran's death was not related to active service 
fifty years ago.  The heart disease was not manifested during 
service or until many years thereafter.  The physician stated 
that the "isolated" blood pressure reading of 140/90 would 
be considered within normal limits.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i. e., cardiovascular-renal 
disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The available service medical records did show an elevated 
blood pressure reading and a pulse rate of 122 at the time of 
the separation examination.  However, based on the medical 
history recorded in 1991 it appears that the hypertension was 
present for 30 years, which places its onset in approximately 
1961, several years after service.  Additionally a VA 
physician in January 2004 indicated that the one in service 
elevated blood pressure reading was not diagnostic of 
hypertension and that the cardiovascular disease was 
unrelated to the veteran's service.  There is no medical 
evidence of record, which contradicts this opinion.

Based on the evidence, it is the judgment of the Board that 
the congestive heart failure, which caused the veteran's 
death, is not related to military service nor was 
hypertension, including cardiovascular-renal disease, 
manifested within one year after the veteran's discharge from 
active duty.  Additionally the Board finds that a disability 
of service origin was not involved in the veteran's death.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.

Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38  C.F.R. § 3.807.

As noted above, the veteran died of non-service-connected 
disability many years after service.  Because service 
connection has not been established for the cause of death, 
it follows that the appellant is not entitled to Dependents' 
Educational Assistance on this basis.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  Therefore, a total and permanent disability 
evaluation due to service-connected disability could not have 
been in effect at the time death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

1.  The claim for service connection for the cause of the 
veteran's death is denied. 

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



